NIEMEYER, Circuit Judge,
concurring in the judgment:
This case presents the fortunately unusual circumstances in which the conditions in the entire workplace were coarse — indeed humanly degrading — and about which both male employees and Lisa Ocheltree appropriately complained. Because the basis of this workplace conduct for everyone centered on dirty jokes and allusions to sexual play and perversion, the majority has in my judgment taken it for discrimination by reason of sex and thus blurred the relevant issue. The majority reasons that this general condition of sexually-oriented baseness subjected Ocheltree to a hostile work environment that violated Title VII and the Meritor Savings Bank line of cases. See ante at 331-332. While the majority does point out that some of the workplace antics were focused more directly on Ocheltree than others to obtain her reaction as a woman, the number of such incidents appears to be limited to three. See ante at 332-333. The remainder of the conduct relied on by the majority must be characterized as general work conditions that both males and Ocheltree experienced. The majority fails to explain how these generally coarse conditions discriminated against one person or against one sex.
The dissenting opinion has, in my judgment, advanced the proper analysis of Title VII, focusing on discrimination and pointing out that the generally ugly atmosphere, albeit normally unacceptable, did not violate Title VII because these general conditions did not discriminate. See post at 338. For these reasons noted by the dissent, I cannot agree with the majority’s analysis.
I am still left, however, with the existence of the three incidents of which both the majority and the. dissenting opinion agree were focused on Ocheltree because she was a woman. These three incidents taken in isolation, without any offensive background conduct, most likely were insufficiently pervasive to alter the terms and conditions of Ocheltree’s workplace. See Hopkins v. Baltimore Gas & Elec. Co., 77 F.3d 745, 754 (4th Cir.1996) (holding that a few sexually discriminatory incidents “spread over seven years with significant time gaps between incidents” was not sufficiently severe or pervasive to be actionable). But the presence of the back*337ground conduct based on sexual perversion leads me to believe that we cannot take the three incidents in isolation. See Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 81-82, 118 S.Ct. 998, 140 L.Ed.2d 201 (1998) (“The real social impact of workplace behavior often depends on a constellation of surrounding circumstances, expectations, and relationships which are not fully captured by a simple recitation of the words used or the physical acts performed”). The discriminatory impact of the three incidents in my judgment was heightened by the force of the sexually-based background conduct, and therefore, on reflection, I believe that a jury could legally find that Ocheltree was the victim of unlawful discrimination.
Thus, while I firmly concur in the dissenting opinion’s interpretation of Title VII, my review of the facts in the peculiar circumstances of this case leads me to conclude that the jury’s verdict on liability should be affirmed. For this reason, I concur only in the judgment.
With respect to punitive damages, I agree that they must be vacated.